          Case 1:20-cv-07213-JPC Document 24 Filed 11/11/20 Page 1 of 3



                                       November 11, 2020
SENT VIA ECF and E-MAIL
The Honorable John P. Cronan
United States District Judge
Southern District of New York
500 Pearl Street, Room 1320
New York, NY 10007
CronanNYSDChambers@nysd.uscourts.gov
       Re: Joint Status Letter for Jeremy Roenick v. Sam Flood, et al., No. 20 Civ. 7213
Your Honor:
       The parties submit this joint letter pursuant to the Court’s Order at Docket No. 14, as
modified at the proceedings held on October 30, 2020. This letter accompanies the parties’
proposed Case Management Plan (“Plan”).
Case Management Plan
         In accordance with the Court’s guidance during the recent pre-motion conference, the
parties’ Plan includes a 30-day delay prior to the start of discovery to allow for the briefing and
consideration of the pending motion to dismiss. Specifically, the parties respectfully propose a
45-day deadline for initial disclosures, which will allow them time to complete the briefing of the
motion prior to commencing discovery. Although the start of discovery is delayed in this manner,
all the time frames for each phase of discovery and pre-trial preparation have not been expanded
beyond what is suggested in the Court’s template. Further, per the Court’s instruction, under the
Plan, discovery will proceed starting in 45 days regardless of whether the motion is decided by
that point or not.
Brief Description of the Case

Plaintiff’s Factual Allegations and Legal Bases of Claims
         Jeremy Roenick worked as a sports announcer and commentator under contract with NBC
Sports Group, a division of NBCUniversal Media, LLC (“NBCU”) starting in July 2016 with an
initial contract term ending on June 30, 2020. On or about December 17, 2019, Plaintiff appeared
on a podcast unaffiliated with NBC where he told a colorful story about a vacation he took in the
company of his spouse and in the company of a coworker at NBC named Kathryn Tappen
(“Tappen”).
        On the podcast, Roenick stated in substance that while on that vacation, he joked with
fellow vacationers that he would “go to bed” with his wife and Tappen, but also clarified that in
reality “it is never going to happen.” During the podcast, Roenick said of Tappen that she is one
of “the most professional sports personalities that I know,” that she is “as prepared as anyone,”
and that there is “nobody that wants it more” (to be successful in sportscasting). Roenick also said
that “she is true blue one of my favorite people in the world, and I’m lucky that I’m next to her,
and she’s a good friend of mine.”
        On December 24, 2019, NBC announced that it was suspending Roenick without pay due
to his comments on the podcast. Roenick was not notified of the decision ahead of time. Although
Roenick subsequently issued a video apology for the comments, he was summarily terminated by
Defendants on February 6, 2020.
           Case 1:20-cv-07213-JPC Document 24 Filed 11/11/20 Page 2 of 3




        Roenick alleges that the termination breached his contract with Defendants, which
provided that he “shall” be given written notice and a reasonable opportunity to cure a material
breach of the employment agreement and that he “shall be given a reasonable opportunity to cure”
an act that “degrades” him or “brings [him] into public disrepute, contempt, scandal or ridicule.”
Plaintiff alleges that Defendants breached these express provisions of the contract in their decision
to unilaterally terminate his employment.
        Roenick further alleges that the decision to unilaterally terminate his employment was
impermissibly made on the basis of his sex and/or sexual orientation in violation of the New York
State and New York City Human Rights Laws (“NYSHRL” and “NYCHRL”). Plaintiff is a
heterosexual male and alleges that similarly situated commentators employed by Defendants who
are not heterosexual males were not terminated or suspended for comments that were similarly
colorful in nature. In related claims, Plaintiff further alleges that he was subjected to a hostile work
environment on the basis of his sex and/or sexual orientation in connection with his podcast
comments, and that Defendants retaliated against Plaintiff for opposing discrimination based on
his sex and/or sexual orientation. Plaintiff has also brought related claims under the NYSHRL and
NYCHRL against Defendant Flood for aiding and abetting the above-described discrimination.
        Finally, Plaintiff has brought a claim under the New York Labor Law alleging that the
decision to suspend Plaintiff and/or terminate his employment was also based on Plaintiff’s
political activities. Specifically, Plaintiff has alleged that he was previously criticized by
Defendant Flood for his political support for President Donald Trump and on information and
belief Plaintiff’s vocal support for President Trump and desire to participate in political activities
outside of his work at NBC on behalf of President Trump was a but-for cause of Defendants’
adverse employment actions.
Defendants’ Factual Allegations and Bases for Defenses
        Defendants deny all allegations and assert that Defendant NBCU terminated Roenick’s
contract purely because of his own improper conduct on the podcast, which violated the contract’s
morals clause. Notably, the contract’s cure provision provides that Roenick “shall be given a
reasonable opportunity to cure” his conduct only if curing “to the satisfaction of NBC” is “timely
and possible.” Here, Roenick’s misconduct, which involved making sexual and insensitive
comments about Tappen and two other coworkers, was incurable. NBCU (and Flood, as its
employee) were therefore entitled to terminate Roenick’s employment in accordance with the
contract. Roenick’s allegations that he was discharged for any other reason—discriminatory,
retaliatory, or otherwise—are completely baseless, and thus are the subject of Defendants’
forthcoming motion to dismiss.
       Further, the remaining defendants, NBC Sports Network, LP and Comcast Corporation,1
are improper parties to this action. They were neither Roenick’s nor Flood’s employer, they were
not signatories to Roenick’s employment agreement, and they were not in any way involved in
Roenick’s employment or the decision to terminate his contract. Accordingly, these entities will
move for complete dismissal of all claims against them.




1
  Roenick also names NBC Sports Group as a defendant in this action. As noted in the Complaint, however, NBC Sports
Group is a division of NBCUniversal Media, LLC and not a separate legal entity. Accordingly, it has not been (and
cannot be) served.
          Case 1:20-cv-07213-JPC Document 24 Filed 11/11/20 Page 3 of 3



Contemplated Motions
        As the Court is aware, Defendants are moving to dismiss all but three of Plaintiff’s causes
of actions pursuant to FRCP 12(b)(6). Additionally, Defendants anticipate bringing a motion for
summary judgment pursuant to FRCP 56 at a later date.
Basis for Subject Matter Jurisdiction
        This Court has original jurisdiction over this matter pursuant to 28 U.S.C. § 1332(a)
because this is an action between citizens of different states and the amount in controversy exceeds
$75,000. Plaintiff Roenick is a citizen of Arizona, Defendant Flood is a citizen of New Jersey, and
the entity Defendants are citizens of Delaware and Pennsylvania.
Prospect for Settlement
        The parties had limited preliminary settlement communications prior to the litigation that
were unsuccessful. Counsel for the parties have met and conferred regarding the possibility of
settlement and have agreed that further settlement discussions are unlikely to be fruitful prior to
the resolution of Defendants’ motion to dismiss and, depending on the outcome of that motion, the
depositions of the parties.

Respectfully Submitted,

Shegerian & Associates

/s/ Jon Choate

Jon Choate
Attorneys for Plaintiff
